          Case 1:17-cv-02019-RCL Document 20 Filed 01/04/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
 NORTHWEST ENVIRONMENTAL                              )
 ADVOCATES,                                           )
                                                      )
                 Plaintiff,                           )
                                                      )
                                                               Civil Action No. 17-2019 (RCL)
         v.                                           )
                                                      )
 U.S. DEPARTMENT OF INTERIOR,                         )
                                                      )
                 Defendant.                           )
                                                      )

          UNOPPOSED MOTION FOR A STAY AND EXTENSION OF TIME
                 IN LIGHT OF LAPSE OF APPROPRIATIONS

        Pursuant to Federal Rule of Civil Procedure (“Rule”) 6 and by and through its undersigned

counsel, Defendant the U.S. Department of Interior (“Interior”) respectfully moves to stay this

action, and to extend Interior’s deadlines in it, due to the ongoing lapse in appropriations. Plaintiff,

through counsel, has informed the undersigned that Plaintiff does not oppose the relief sought by

this Motion. The grounds for this Motion are as follows.

        At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice (“DOJ”) expired and appropriations to DOJ lapsed. Undersigned

understands that funding for Interior has similarly lapsed. DOJ does not know when funding will

be restored by Congress. Absent appropriated funds, DOJ attorneys, including the Assistant

United States Attorney assigned to this matter, are prohibited from working, even on a voluntary

basis, except in very limited circumstances, including “emergencies involving the safety of human

life or the protection of property.” 31 U.S.C. § 1342.

        Accordingly, Interior, through undersigned counsel (who is the supervisor of the Assistant

United States Attorney assigned to this matter), respectfully requests that this action be stayed
         Case 1:17-cv-02019-RCL Document 20 Filed 01/04/19 Page 2 of 2



during the lapse in appropriations and that the Court extend all pending deadlines in this action

commensurate with the calendar day duration of the lapse in appropriations. Interior further

proposes to file a status report within seven (7) calendar days after Congress has appropriated

funds for DOJ and Interior notifying the parties and the Court that the lapse has ceased and what

Interior understands to be the new deadlines for pending matters consistent with the above noted

extension request.

                                        CONCLUSION

       For the foregoing reasons, Interior respectfully requests that this action be stayed and that

all pending deadlines be extended as set forth above. A proposed order is enclosed herewith.

Dated: January 4, 2019
       Washington, DC
                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division


                                               By:           /s/
                                                     BRIAN P. HUDAK
                                                     Deputy Chief, Civil Division
                                                     Assistant United States Attorney
                                                     555 Fourth Street, NW
                                                     Washington, DC 20530
                                                     (202) 252-2549

                                               Attorneys for the United States of America




                                               -2-
